Citation Nr: 1145695	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-33 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service connected right hip disability.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C.V.

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2005, September 2006, and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon and Boise, Idaho.  Jurisdiction is currently with the RO in Portland.   

In March 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a hearing before a member of the Board.  The action specified in the March 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2011, and a transcript of this hearing is of record.  

In May 2011, the Veteran withdrew claims for increased disability ratings for service connected right hip, left hip, low back, and cervical spine disabilities.  Accordingly, the Board will not address these issues further.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran is seeking entitlement to service connection for headaches and a left knee disability, as well as entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability.  Unfortunately, for multiple reasons, this case must again be remanded for additional development.

First, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability is not properly before the Board at this time.  The Veteran filed her 1151 claim in December 2008 and her claim was denied in a May 2009 rating decision.  The Veteran submitted a timely notice of disagreement with this decision in October 2009 to the RO.  However, as it does not appear that the RO ever issued a statement of the case with regard to this issue, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238   (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

Secondly, the Veteran was never provided with notice that complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  On remand, she should be provided this notice.  

Additionally, at her May 2011 hearing, the Veteran reported that she had additional relevant medical records from a Dr. C.B. which she wanted to submit in support of her claim.  While the undersigned Veterans Law Judge held the case open to permit the Veteran time to obtain and submit these records, she has not yet done so.  On remand, the Veteran should be given a final opportunity to submit any relevant private medical records and should be provided with the appropriate releases if she desires VA assistance in obtaining those records.  

Finally, on remand, the Veteran should be scheduled for a VA examination to determine the etiology of her headaches.  The Veteran has asserted that her headaches are tension headaches that develop secondary to service connected cervical spine disability.  On remand, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's headaches had onset in service or were caused or aggravated by the Veteran's active military service, including by the Veteran's service connected cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case for the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability.  See Manlicon v. West, 12 Vet. App. 238   (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

2.  The Veteran should also be provided with appropriate VCAA notice, including notice that complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

3.  The Veteran should be provided another opportunity to submit any relevant private medical records and provided with the appropriate releases if she desires VA assistance in obtaining those records.  

4.  Once this is done, the RO should schedule the Veteran for a VA examination of her headaches.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's headaches had onset in service or were caused or aggravated by the Veteran's active military service, including by the Veteran's service connected cervical spine disability.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file, including service treatment records.  All findings should be described in detail and all necessary diagnostic testing performed. 

5.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

